United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.S., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCE CONSERVATION
SERVICE, Hollis, OK, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James R. Lineman, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1737
Issued: January 29, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 20, 2007 appellant filed a timely appeal from merit decisions of the Office of
Workers’ Compensation Programs dated August 22, 2006 and May 4, 2007 denying his claim
that he sustained an employment-related injury on August 30, 2002. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
employment-related injury on August 30, 2002.
FACTUAL HISTORY
This case is on appeal to the Board for the third time. On September 23, 2002 appellant,
then a 48-year-old soil conservationist, filed a traumatic injury claim alleging injuries to his left
shoulder, arm, lower back and left knee after he lifted a wooden garage door on August 30, 2002.
The record reflects that the employing establishment removed appellant from his position on
January 20, 2003 and that he retired on disability on May 12, 2004. On September 24, 2004 the
Board issued an order dismissing the appeal on the basis that there was no final decision of the

Office issued within one year of the date of the appeal.1 By decision dated August 22, 2005, the
Board reversed an October 21, 2004 decision denying appellant’s claim. The case was remanded
to the Office to review the medical evidence and the issuance of a de novo decision.2 The factual
history of the case, as provided in the Board’s prior decision, is incorporated herein by reference.
On remand, the Office reviewed reports from Dr. Richard W. Schafer, an osteopath,
dated September 9 to 18, 2002. Dr. Schafer advised that appellant was treated for migraine
headaches and was off work. On October 30, 2002 he noted a history of the August 30, 2002
incident and advised that appellant was examined on September 23 and October 29, 2002.
Dr. Schafer noted that appellant did not seek treatment or turn in a report for an August 30, 2002
injury as he was also being treated for a prior workers’ compensation work injury and believed
that his injuries would be covered under that claim. In reports dated November 5, 2002 and
December 5, 2003, he advised that appellant continued to have left shoulder, left arm, left hand,
left knee and left leg pain as a result of the August 30, 2002 incident and was unable to work.
On March 5, 2003 Dr. Schafer reported that appellant had a great deal of pain in the left
shoulder, left arm, left hand, left knee and left leg. He stated that appellant has been unable to
work for several months due to pain, which intensified after a job-related accident and a later
motor vehicle accident.
In a November 6, 2002 report, Dr. Laurence H. Altshuler, a Board-certified internist,
advised that appellant was injured in an on-the-job accident on August 30, 2002, when lifting a
wooden garage door. He opined that appellant was totally disabled as a result of several injuries
from the accident.
In a November 11, 2003 report, Dr. Wallace Heller, a psychiatrist, noted that appellant
had been under his care since October 18, 2002. When first evaluated, appellant complained of
pain and limited functioning, which he attributed to workplace injuries. Dr. Heller diagnosed a
panic disorder with agoraphobia and a depressive disorder not otherwise specified. He stated
that, although appellant claimed to have pain and limitations in strength and mobility due to the
workplace injuries, it was beyond his scope of expertise to evaluate those complaints. There was
no evidence to suggest that appellant was malingering or had a factitious disorder. Dr. Heller
opined that there was enough wrong with him (preexisting physical illness, results of workplace
injuries, ongoing emotional illness) that he was totally disabled.
By decision dated December 27, 2005, the Office found that the August 30, 2002 incident
occurred. It denied the claim on the grounds that the medical evidence did not establish that
appellant’s claimed conditions were caused by the August 30, 2002 incident.
On June 5, 2006 appellant, through his attorney, requested reconsideration of the Office’s
December 27, 2005 decision. Counsel argued that appellant established that he was in the
performance of duty at the time of his injury and the medical reports logically establish a causal
connection between his claim of ongoing injury and the accepted incident.
In an October 12, 2005 report, Dr. Schafer advised that appellant was first seen on
September 23, 2002 for injuries to his left shoulder, lower back and left knee on
1

Docket No. 04-1352 (issued September 24, 2004).

2

Docket No. 05-500 (issued August 22, 2005).

2

August 30, 2002. At that time, appellant had severe left arm pain that radiated to the shoulder
blade, elbow and to the top of the left hand. He had left lower paraspinal lumbar pain with
muscle spasms. Appellant’s left knee had hyperextended during the accident and was very weak
and could not support his weight. Dr. Schafer stated that appellant was not able to return to work
since the accident. Appellant was put on pain medication and referred to a neurologist, an
orthopedic surgeon, and a psychiatrist due to severe anxiety following the accident.
In a March 16, 2006 report, Dr. Schafer noted that he reviewed appellant’s chart and that
reiterated that he remained totally disabled. He stated that appellant continued to have severe
pain in his left arm, left knee and lower paraspinal lumbar area and required daily pain medicine.
By decision dated August 22, 2006, the Office denied modification of its December 27,
2005 decision.
On March 2, 2007 appellant, through his attorney, requested reconsideration.
In a November 5, 2006 report, Dr. Schafer noted the history of injury and provided
physical findings for appellant’s left arm and left leg. He diagnosed left arm pain and left leg
pain, possible rotator cuff tear, peripheral neuropathy, back pain and left knee effusion with
possible tear of the meniscus. Dr. Schafer opined that these conditions were due to the claimed
injury as appellant was on duty and during the normal pursuit of duty. He opined that appellant
was totally disabled due to his work-related injuries. Chart notes dated November 3, 2006 and
February 28, 2007 were also submitted.
By decision dated May 4, 2007, the Office denied modification of its August 22, 2006
decision.
On appeal, counsel contends that the medical evidence of record supports appellant’s
claim of injury on August 30, 2002.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. Regardless of whether
the asserted claim involves traumatic injury or occupational disease, an employee must satisfy
this burden of proof.4
Office regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether an employee sustained a traumatic injury in the
3

5 U.S.C. §§ 8101-8193.

4

Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

3

performance of duty, the Office must determine whether fact of injury is established. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. An employee has the burden of establishing the occurrence of
an injury at the time, place and in the manner alleged by a preponderance of the reliable, probative
and substantial evidence.6 The second component is whether the employment incident caused a
personal injury and generally this can be established only by medical evidence.7 As part of this
burden, the claimant must present rationalized medical evidence based upon a complete factual
and medical background showing causal relationship.8 An employee may establish that the
employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.9
Causal relationship is a medical issue and the medical evidence required to establish a
causal relationship is rationalized medical evidence.10 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.11 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.12
ANALYSIS
The Office accepted that appellant was in the performance of duty on August 30, 2002
when he lifted a garage door. The Board finds, however, that the medical evidence is not
sufficient to establish that his left arm, left knee and lower back conditions are causally related to
the August 30, 2002 incident.
Appellant submitted reports from Dr. Schafer dated September 9, 2002 through
February 28, 2007. Dr. Schafer first treated appellant on September 23, 2002 for the August 30,
2002 incident. He diagnosed injury to his left shoulder, lower back and left knee. Dr. Schafer
reported that appellant experienced pain in the left shoulder, left arm, left hand, left knee and left
leg as a result of the accident and was not able to return to work. He advised that appellant was
put on pain medication and referred to a neurologist, an orthopedic surgeon and a psychiatrist for
treatment. On his November 5, 2006 Dr. Schafer subsequently diagnosed left arm pain and left
6

Charles B. Ward, 38 ECAB 667 (1987).

7

See John J. Carlone, 41 ECAB 354, 357 (1989).

8

Joseph T. Gulla, 36 ECAB 516 (1985).

9

Gary J. Watling, supra note 4.

10

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

leg pain, possible rotator cuff tear, peripheral neuropathy, back pain and left knee effusion with
possible tear of the meniscus. He opined that these conditions were due to the claimed injury as
appellant was on duty and during the normal pursuit of duty. The Board finds that Dr. Schafer
did not adequately explain how lifting a garage door on August 30, 2002 would cause or
contribute to the various diagnosed conditions. He does not explain the causal relationship
between the specific employment duties appellant performed on that date to the development of
the diagnosed conditions.13 Dr. Schafer did not explain the pathophysiological processes by
which lifting a garage door. He noted, but did not explain, any reference to a prior workers’
compensation claim or addresses how the accepted injury would contribute to any preexisting
injury. Therefore, these reports are insufficient to meet appellant’s burden of proof.
The remainder of the medical evidence from Dr. Altshuler and Dr. Heller is insufficient
to establish the claim. The physicians did not provide any rationalized medical opinion
addressing the causal relationship between appellant’s employment duties on August 30, 2002
and his diagnosed conditions. Neither Dr. Altshuler nor Dr. Heller provided a specific diagnosis
for appellant’s pain or description of workplace “injuries.” They did not address the causal
relationship between appellant’s conditions to the factor of lifting a garage door on April 30,
2002 or how it caused or contributed to appellant’s condition.14 Dr. Heller noted that, while
appellant claimed to have pain and limitations in strength and mobility due to workplace injuries,
it was beyond his scope of expertise to evaluate those complaints. The evidence is not sufficient
to meet appellant’s burden of proof.
As noted, to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office must determine whether fact of injury is established. This is
comprised of two elements, whether the incident occurred in the performance of duty as alleged
and, second, whether the medical evidence establishes a causal relationship between the
employment incident and the alleged disability or condition for which compensation is
claimed.15 Although appellant established that an incident occurred in the performance of duty
on April 30, 2002, he has not established through probative medical evidence that the incident
caused an injury.16
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship. Causal relationship must be established by
13

Jimmie H. Duckett, 52 ECAB 332 (2001); Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
14

Id.

15

See supra notes 6, 7 and 8.

16

Appellant also asserts on appeal that the Office “violated due process in taking and withholding of these
property interests.” The Board has found that a claimant has a property interest in not having his or her benefits
terminated. Maggie L. Moore, 43 ECAB 818 (1992); see also Lan Thi Do, 46 ECAB 366 (1994). However, in the
claim before the Board on appeal, appellant has not been awarded any benefits by the Office and thus has no such
property interest. In any event, the federal courts retain jurisdiction over the final decision of the Director where
there is a charge of a violation of a clear statutory mandate or where there is a constitutional claim. Robert F. Stone,
57 ECAB ___ (Docket No. 04-1451, issued December 22, 2005).

5

rationalized medical opinion evidence.17 Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed any left arm, left hand, left leg, left knee or back condition in the performance of duty
on August 30, 2002.
ORDER
IT IS HEREBY ORDERED THAT the May 4, 2007 and August 22, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 29, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See Dennis M. Mascarenas, supra note 12.

6

